Case 1:19-cv-01279-TJK Document 26-1 Filed 10/20/20 Page 1 of 5




                 Exhibit A
        Case
        Case 1:19-cv-01278-RBW
             1:19-cv-01279-TJK Document
                                Document26-1
                                         112 Filed
                                             Filed 10/20/20
                                                   10/20/20 Page
                                                            Page 21 of
                                                                    of 52




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
JASON LEOPOLD, BUZZFEED, INC.,      )
                                    )
                  Plaintiffs,       )
                                    )
              v.                    )   Civil Action No. 19-cv-1278 (RBW)
                                    )
UNITED STATES DEPARTMENT OF         )
JUSTICE, et al.                     )
                                    )
                  Defendants.       )
___________________________________ )
                                    )
CABLE NEWS NETWORK,                 )
                                    )
                  Plaintiff,        )
                                    )
              v.                    )   Civil Action No. 19-cv-1626 (RBW)
                                    )
FEDERAL BUREAU OF                   )
INVESTIGATION,                      )
                                    )
                  Defendant.        )
___________________________________ )

         DEFENDANT’S NOTICE OF COMPLIANCE WITH COURT ORDER

       Defendant respectfully provides notice that it is filing the attached declaration in

compliance with the Court’s Order of October 16, 2020. See Order, Dkt. 111.



Dated: October 20, 2020                    Respectfully submitted,

                                           JEFFREY BOSSERT CLARK
                                           Acting Assistant Attorney General
                                           Civil Division

                                           ELIZABETH J. SHAPIRO
                                           Deputy Director
                                           Federal Programs Branch
Case
Case 1:19-cv-01278-RBW
     1:19-cv-01279-TJK Document
                        Document26-1
                                 112 Filed
                                     Filed 10/20/20
                                           10/20/20 Page
                                                    Page 32 of
                                                            of 52




                             /s/ Courtney D. Enlow
                             COURTNEY D. ENLOW (N.C. Bar No. 46578)
                             Trial Attorney
                             United States Department of Justice
                             Civil Division, Federal Programs Branch
                             1100 L Street, N.W.
                             Room 12102
                             Washington, D.C. 20005
                             Tel: (202) 616-8467
                             Email: courtney.d.enlow@usdoj.gov

                             Counsel for Defendant




                               2
Case
 Case1:19-cv-01278-RBW
      1:19-cv-01279-TJK Document 112-1
                                 26-1 Filed
                                       Filed10/20/20
                                             10/20/20 Page
                                                       Page41ofof52
Case
 Case1:19-cv-01278-RBW
      1:19-cv-01279-TJK Document 112-1
                                 26-1 Filed
                                       Filed10/20/20
                                             10/20/20 Page
                                                       Page52ofof52
